DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 				Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 7/26/2019 was filed prior to the mailing date of this action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
 					Drawings
 	The drawings were received on 7/26/2019.  These drawings are acceptable.

 				EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	In the claims:
claim 1, line 3, “a flow” has been changed to - -the flow - -, 
claim 1, page 3, line 3, “having open” has been changed to- -having an open - -,  claim 10, line 4, “he” has been changed to - -the - - .  
The changes have been made to correct the typographical errors.
 	     		Allowable Subject Matter
 	Claims 1-20 are allowed.
 	None of the prior art discloses or renders as obvious “the retaining structure is a plate secured within the ball, the plate having a shape that is generally a flat cylinder, the plate having open area through which fluid flowing through the ball passageway is flowable, the plate further comprising a ring and a central member, the central member extending across the ring, and the open area comprising two opposed flow openings, each flow opening between a portion of the ring and a portion of the central member” in combination with the rest of the limitations in the claims 1 and 11.
 	None of the prior art discloses or renders as obvious “the second position different from the first position, the second position different from the third position, the second position comprising a bypass position in which the ball is positioned permitting fluid flow in the second direction through the valve from the second flow port to the first flow port, the ball having retaining structure at the second flow port to retain the ball check and prevent the ball check from exiting from the ball through the second flow port, the retaining structure comprising a plate and a guide seat, the guide seat projecting inwardly from the ball passageway, the guide seat having an inner surface, part of the 
 				 	Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753